Exhibit 10.1

LOGO [g46232logosmall.jpg]

November 15, 2007

Mr Massoud Safavi

8712 Old Dominion Dr

McLean, VA 22102

Dear Max:

On behalf of EFJ, Inc., I am pleased to offer you the position of Chief
Operation Officer (COO), located in our Irving, Texas facility, reporting to the
Chairman and CEO, subject to Board of Directors’ approval and the following
conditions:

 

Effective Date:    November 15, 2007 Salary:    Bi-weekly base salary of $12,500
(equivalent to $325,000 annual) Long Term Incentive:    100,000 RSUs – subject
to SEC clause attached MIP:    (Management Incentive Program) Up to 80% of base
salary Relocation:    Maximum of $200,000 (agreement attached) Vacation:    One
hundred and sixty (160) hours per year Term:    At- will Termination:    Change
in Control – Two (2) years salary – One (1) year benefits – see attached    For
other than Cause – One (1) year salary – One (1) year benefits – see attached   
Substantial Change – One (1) year salary – One (1) year benefits – see attached

Fringe benefits under EFJI Employee Benefit Program are described in our
Employee Handbook and the Employee Benefit Summary.

Enclosed is our standard employment agreement which we ask you to sign upon
acceptance of employment with our company. Please also sign and return this
letter and the enclosed documents at your earliest convenience. Please note that
your employment will be on an at-will basis, meaning that either party may
terminate the employment relationship at any time, for any reason, with or
without notice, subject to the terms contained in the employment agreement.

Max, feel free to call me anytime at (972) 819-0651 or (214) 995-0099, if you
have any questions, concerns, or need additional information on benefits.

 

Sincerely,

/s/ Michael Gamble

Michael Gamble

Vice President, Administration

 

ACCEPTED BY: /s/ Massoud Safavi                                                 
   DATE:   November 15, 2007

 

Enc.:    Employment Agreement and Exhibit 1    Employee Benefit Summary   
Attachments noted above



--------------------------------------------------------------------------------

SEC compliant clause re employment offer to Massoud Safavi:

“It will be recommended, subject to the approval of our Board of Directors, that
you receive 100,000 Restricted Share Units (RSU) under the provisions of the EFJ
Inc 2005 Omnibus Incentive Compensation Plan. These units shall vest over four
years with one-forth of the options vesting at the end of the first year and
then yearly thereafter. The preceding statements regarding restricted share
units do not constitute a promise of compensation and are not intended to create
any obligation on the part of the company.”

Change in Control.

In the event of a “Change in Control” (defined herein) during Employee’s
employment, and if Employee’s employment terminates because of the Change in
Control within one year following such change for reasons other than those set
forth in the following section hereunder, or if substantial change in
responsibility or compensation (as defined below) results within one year
following such change of control, Employee shall be entitled to (i) lump sum
separation payment in an amount equal to two (2) years salary (based on the
Employee’s then fixed monthly salary), (ii) an accelerated full and immediate
vesting of all outstanding long term incentive compensation vehicles,
(iii) payment of a lump sum amount in lieu of medical benefits equal to the
employee’s COBRA contribution for one (1) year’s benefits and (iv) possible
consideration of a transaction bonus if deemed appropriate by the Board of
Directors. The foregoing payments are conditioned on Employee’s execution of a
release agreement provided by the Company. “Change in Control,” for purposes of
this Agreement, is deemed to have occurred if

(i) there is a sale of all or substantially all of the Company’s assets to a
party other than a current shareholder of the Company;

(ii) there is a merger or consolidation with another company or entity if
persons who are not stockholders of the Company immediately prior to such merger
or consolidation own, immediately after such merger or consolidation, 50% or
more of the voting power of the outstanding securities of each of the continuing
or surviving entity, and any direct or indirect parent corporation of such
continuing or surviving entity.

(iii) any person, corporation, partnership or other entity, becomes the owner of
record of securities of the Company that represent fifty percent (50%) or more
of the combined voting power of the Company’s then outstanding securities
entitled to elect Directors.

Benefits in the event Company terminates Employee’s employment. If the Company
terminates Employee’s employment, and does so for a reason other than
(i) commission of a crime involving moral turpitude, (ii) failure to perform
material duties of his position, or (iii) material breach of this Agreement, the
following shall apply provided that employment termination under item (ii) above
shall have been preceded by a written demand for substantial performance
identifying the manner in which the company considers the Employee has not
substantially performed his material duties and has provided Employee with a
reasonable period to cure the failure:

 

  (i) lump sum separation pay in an amount equal to one year’s salary (based on
the Employee’s then fixed monthly salary) and a lump sum representing the value
of medical benefits equal the same premium rates paid by active employees of the
company.

 

  (ii) such separation pay is conditional on Employee’s execution of a release
agreement acceptable to both parties that is in keeping with reasonable and
customary business practice. Nothing contained in this or any other section of
this Agreement modifies the at-will relationship of the parties.



--------------------------------------------------------------------------------

Substantial Change In Responsibility or Compensation

Should Employee’s responsibilities or compensation be substantially changed (as
defined hereunder), he will be entitled to elect to terminate his employment
within three (3) months following such change by indicating his intention in
writing to the Chairman of the Board, providing three (3) months notice of
termination. In the event Employee elects to terminate his employment pursuant
to this section and on condition he executes a release agreement provided by the
Company, he shall be entitled to (i) a lump sum separation pay in an amount
equal to one (1) year’s salary (based on Employee’s then fixed monthly salary),
(ii) a lump sum equivalent to the amount of the employee portion of the group
insurance premium for one year and (iii) vesting of all LTI vehicles due to vest
within one year of termination. For purposes of this agreement “substantial
change in responsibility or compensation” shall be defined as a change to new
job duties with a corresponding reduction in duties and responsibilities which
are not consistent with those normally associated with his existing job title,
or a reduction in salary other than a general salary reduction applied to other
members of the executive group.